DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see sections C and D on pages 6-7, filed 12/2/2020, with respect to the rejection(s) of claim(s) 33, 35, 36, 37, 38, 39-42 under 36 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Risi in view of Kuzma for claims 33, 35, and 39-43 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 35, and 39-43 rejected under 35 U.S.C. 103 as being unpatentable over Risi (US 2009/0030483 A1, hereinafter “Risi”) in view of Kuzma (US 5,645,585).
Regarding claim 33, 43, Risi discloses a cochlear implant (par [0023]), comprising: a housing (par [0026]); an antenna within the housing (par [0023]); a stimulation processor within the housing operably connected to the antenna (par [0023]); and an electrode array (par [0025], [0027]-[0028]), operably connected to the stimulation processor (pars [0023], [0025]), including a flexible body defining a longitudinal axis, a proximal region and a distal region (par [0035], see fig 2B), a plurality of electrically conductive contacts on the flexible body (par [0027]-[0028]; [0035]; [0038], where the lead wires are respectively connected to the plurality of electrically conductive contacts and extend through the flexible body; e.g. see figure 2D where each electrode is coupled to wire 252), and at least one multi-strand stiffener within the flexible body and electrically isolated from the electrically conductive contacts (pars [0042]; [0048]-[0050]; Examiner considers the stiffener of Risi to include the stiffening member 208 in combination with the stiffening element 218).
Risi discloses use of a multi-strand stiffener (pars [0042]; [0048]-[0050]) where the stiffening member is included in the carrier member body (par [0042]) and may include multiple materials (par [0048]) and include any manufacturable cross sections including round (par [0050]).  While there is disclosure of a round cross section, Risi does not explicitly disclose that the strands of the at least one multi-strand stiffener are wound into a rope-like state.
Kuzma is analogous prior art with regard to the inclusion of an elongated member featuring electrodes (85), conductors (86) and a stiffening element of bundled insulated wires (87) in the same field of endeavor of implanted lead and electrode structures (e.g., including cochlear stimulators; see figure 1).  Kuzma discloses an electrode carrier which includes additional insulated wires that are physically identical to and extend longitudinally through the electrode carrier like the conductors also included in the carrier, but discloses that the insulated wires are not connected to a pulse generator (col 7, ln 44-56).  Kuzma discloses that the embedded insulated wires are formed to create a tubular coil formation (col 7, ln 50-60) which Examiner interprets to read on a configuration such that the stiffening element includes features that are wound into a rope-like state.  Applied to the invention of Sage, the features of Kuzma would provide a multi-strand stiffener within the flexible body that includes strands wound into a rope-like state as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Kuzma in the invention of Risi, since such a modification would provide the predictable results of an improved cochlear implant that further includes improved positioning characteristics as known in the art.
Regarding claim 35, Risi in view of Kuzma discloses the use of a multi-strand stiffener with the strands wound into a rope-like state.  Risi in view of Kuzma as cited above do not explicitly disclose that one of the strands of the at least one multi-strand stiffener comprises a core and the other strands are wound around the core strand.  Kuzma further discloses that the wound wire coil configuration may further be joined to a stylet for positioning purposes (col 8, ln 16-26).  Applied to the invention of Risi in view 
Regarding claim 39, Risi discloses the strands of the at least one multi-strand stiffener are selected from the group consisting of drawn filled tubing, biocompatible polymer microfiber, biocompatible metallic fine wire, glass fiber or carbon nanotubes (par [0046], [0048], [0050]).
Regarding claim 40, Risi discloses at least two of the strands of the at least one multi-strand stiffener are formed from different materials (par [0048]).
Regarding claim 41, Risi discloses the electrode array includes a handle associated with the proximal region of the flexible body (par [0028]).
Regarding claims 42, Risi discloses the at least one multi-strand stiffener includes a portion within the handle and a portion within the proximal region of the flexible body (pars [0028], [0042]), where the collar member is disclosed to connect with and extends into the handle member (see figure 2B).
Allowable Subject Matter
Claims 36-38 and 44-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
This rejection is considered non-final based on the new rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799